SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Pre-salt production sets new record, passing 470 thousand barrels of oil per day Rio de Janeiro, May 15, 2014 – Petróleo Brasileiro S.A. – Petrobras announces that oil production in the fields operated by the company, at the Pre-Salt Layer of the Santos and Campos basins passed the milestone of 470 thousand barrels of oil per day (bpd) on May 11th, which is a new daily production record. This production level was achieved from 24 wells, nine of which are in the Santos Basin. Thus, the average productivity per well from the Santos Basin’s Pre-Salt Layer reached 28 thousand bpd, representing an increase of almost 30% compared with February 2013, when the daily production record reached 300 thousand bpd. This result is largely due to the start-up of well 7-LL-22D-RJS on May 9th. This well, with a currently flow of 31 thousand bpd, is connected to the FPSO Cidade de Paraty, located in the Lula field, through a Buoyancy Supported Riser (BSR). Using this pioneering technology, the ascending production pipeline is suspended from a submerged buoy. This is the third well connected using BSR technology and the first connected to the FPSO Cidade de Paraty. The first BSR, installed at FPSO Cidade de São Paulo, in the Sapinhoá field, has already two producing wells. The performance of the first well connected has been well above average and is the country’s most productive well, with a production of approximately 36 thousand bpd. The second well of this BSR was connected at the beginning of April and is producing 35 thousand bpd. Installation of the third BSR, also connected to the FPSO Cidade de São Paulo, and of the fourth BSR, connected to the FPSO Cidade de Paraty, was completed in April and May, respectively. FPSO Cidade de São Paulo currently produces around 100 thousand bpd, with three wells, while the production of FPSO Cidade de Paraty, stands at around 60 thousand bpd, with two wells. Over the coming months, new wells will be connected to the FPSOs Cidade de São Paulo and Cidade de Paraty through the BSRs, thereby ensuring continued sustainable growth in the pre-salt production, with the achievement of the full production capacity of these platforms – of 120,000 bpd – in the third quarter of this year. Lula field is operated by Petrobras (65%), in partnership with BG E&P Brasil Ltda (25%) and Petrogal Brasil S.A. (10%). Sapinhoá field is operated by Petrobras (45%), in partnership with BG E&P Brasil Ltda. (30%) and Repsol Sinopec Brasil S.A. (25%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 16, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
